J-A08038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN M. GORAL                              :
                                               :
                       Appellant               :   No. 1105 WDA 2018

          Appeal from the Judgment of Sentence Entered July 17, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-SA-0000840-2018


BEFORE: PANELLA, P.J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                        FILED OCTOBER 03, 2019

        John M. Goral appeals from the judgment of sentence entered on July

17, 2018 for two summary offenses: stop signs and yield signs, and restraint

systems.1 We affirm.

        The Commonwealth presented the following evidence at Goral’s bench

trial. Officer Christopher Arthur testified that he observed Goral leave a gas

station parking lot and proceed onto the street. See N.T., Trial, 7/17/18 at 6.

He stated that while he was driving behind Goral’s vehicle, he observed that

Goral’s vehicle “came to the stop sign and quickly decelerated and failed to

come to a complete stop at the stop sign. . . .” Id. at 6. When asked by the

prosecutor to give more detail about what he observed, Officer Arthur testified

that “[the vehicle] did decelerated [sic] very quickly as though the brake was

____________________________________________


1   75 Pa.C.S.A. §§ 3323(b) and 4581(a)(2)(i), respectively.
J-A08038-19



being pressed and then released without coming to a complete stop. It looked

to me from behind the vehicle that it rolled through the stop sign without

coming to a complete stop.” Id. at 7.

       In his pro se defense, Goral testified that he made a complete stop at

the stop sign. Id. at 11. In addition, Goral introduced into evidence his own

dashboard camera footage from the night in question. Id. at 3. The trial court,

prosecutor, and arresting officer viewed the video. Id. at 3-4, 13.2 At the

conclusion of trial, the court stated that as factfinder, it concluded Goral

“rolled” through the stop sign:

       Well, I saw the video and I also believe that you rolled through it.
       Slowly. But you did roll through it. I find you guilty. You did not
       stop. . . Your video does not prove that you stopped. It shows me
       that you rolled through it slowly. I agree you did decelerate.
       Deceleration is not stopping.

Id. at 14. This timely appeal followed.

       On appeal, Goral abandons all issues presented in his Pa.R.A.P. 1925(b)

statement, except one. The one issue is a challenge to the sufficiency of the

evidence. See Goral’s Br. at 6; see also Pa.R.A.P. 1925(b) ¶ I. However, his

appellate brief does not include a statement of questions presented, in

violation of Rule 2116(a) of the Pennsylvania Rules of Appellate Procedure.

See Pa.R.A.P. 2116(a) (“no question will be considered unless it is stated in

the statement of questions involved or is fairly suggested thereby”). We will

____________________________________________


2The trial court granted Goral’s “Petition for Audio/Video Dashcam Evidence
Exhibit A and Narrative Exhibit B to be part of the Record on Appeal to the
Superior Court of Pennsylvania.” Trial Court Opinion, filed 11/14/18, at 1.

                                           -2-
J-A08038-19



not find waiver here because failure to include the statement of questions has

not hindered our review.

      The Vehicle Code sets forth duties at stop signs as follows: “every driver

of a vehicle approaching a stop sign shall stop at a clearly marked stop line .

. . .” 75 Pa.C.S.A. § 3323(b). The Vehicle Code defines “stop” or “stopping” in

relevant part as “when required, means complete cessation from movement.”

75 Pa.C.S.A. § 102.

      Goral maintains that “[O]fficer Arthur could not know for absolute

certainty that [Goral] ‘rolled through the stop sign,’ or whether or not [Goral]

had been wearing a seat belt.” Goral’s Br. at 6. Much of Goral’s brief is

disorganized and confusing. However, we glean that Goral is challenging the

sufficiency of the evidence. See Goral’s Br. at 6 (“The Court of Common Pleas

erred in its ability to establish sufficiency of evidence claim”).

      Although some of the language in Goral’s brief suggests that he is

challenging the sufficiency of the evidence, his argument in actuality attacks

Officer Arthur’s credibility. This challenges the weight of the evidence, rather

than the sufficiency of the evidence. To the extent he challenges weight, the

issue is waived because this claim was not presented to the trial court.

      In any event, the evidence was sufficient. A challenge to the sufficiency

of the evidence requires us to view the evidence in the light most favorable to

the verdict winner, with all reasonable inferences from the evidence in the

Commonwealth’s favor. Commonwealth v. Sweitzer, 177 A.3d 253, 257

(Pa.Super. 2017). “[O]ur standard of review is de novo and our scope of

                                       -3-
J-A08038-19



review is plenary.” Commonwealth v. Giron, 155 A.3d 635, 638 (Pa.Super.

2017) (quoting Commonwealth v. Walls, 144 A.3d 926, 931 (Pa.Super.

2016)). Moreover, we are bound by credibility determinations of the trial court

so long as the record supports them. See Commonwealth v. Blackham,

909 A.2d 315, 320 (Pa.Super. 2006) (“It is not for this Court to overturn the

credibility determinations of the fact-finder.”).

      Here, the trial court as fact-finder concluded that the video and the

“credible” testimony of Officer Arthur was sufficient evidence to support the

conviction. TCO at 2, 4. Officer Arthur testified that Goral “rolled” through the

stop sign, which he described as Goral’s car decelerating but never making a

complete stop. See N.T., at 7. Moreover, when the trial court reviewed the

video it concluded that Officer Arthur’s testimony was corroborated by the

video. The trial court agreed that Goral decelerated but “deceleration is not

stopping.” Id. at 14.

      Upon our review of the video as well as the testimony presented at trial,

and viewing the evidence in the light most favorable to the Commonwealth,

we conclude that the evidence was sufficient to sustain the conviction. Briefly

braking or “decelerating” instead of making a complete stop was sufficient

evidence that Goral failed to stop at the stop sign. See Commonwealth v.

Ford, 141 A.3d 547, 556 (Pa.Super. 2016) (concluding that video evidence

and testimony that defendant slowed down, pressed on break, and continued

to drive was sufficient evidence that he failed to stop at stop sign); see also

75 Pa.C.S.A. § 102.

                                      -4-
J-A08038-19



      In Ford, the appellant was found guilty of failure to stop at a stop sign

and careless driving. Id. at 550. At trial, the Commonwealth presented

testimony from two officers who observed Ford’s failure to stop. Id. at 551.

In addition, the jury and the trial court viewed the dashboard camera footage

from the officer’s vehicle. Id. at 552. The trial court “observed that [Ford]

applied his brakes before the latter stop sign, but nonetheless determined that

he did not come to a complete stop.” Id. at 556. On appeal, Ford challenged

the sufficiency of the evidence to his failure to stop conviction. Upon review

of the record as well as the video, this Court concluded that “[Ford] applied

his brakes briefly before reaching the stop sign” and that “[Ford] did not bring

his car to a complete halt at that sign.” Id. Viewing the facts in the light most

favorable to the Commonwealth and “based on the trial court’s credibility

determinations” we concluded that the evidence was sufficient to sustain the

conviction. Id.

      The present case is very similar to Ford. Here, there was testimony

from the officer that he observed Goral fail to stop at the stop sign as well as

dashboard camera footage, albeit from Goral’s vehicle instead of Officer

Arthur’s vehicle. The video does show Goral decelerating but as in Ford, Goral

“did not bring his car to a complete halt” at the stop sign. Id.; see also 75

Pa.C.S.A. § 102 (stop means “complete cessation from movement”).

      The Dissent maintains that a review of the dashboard cam “clearly

reveals that [Goral’s] vehicle came to a complete stop at the intersection in

question.” Dissenting Memo. at 1-2. Thus, it maintains that “this is one of

                                      -5-
J-A08038-19



those rare cases where a dash cam video, . . . , contradicts the trial court’s

findings and credibility determinations.” Id. at 1. It bases this conclusion on

the “sounds [from the video] consistent with [Goral’s] pressing the vehicle’s

breaks to decelerate,” the overhead streetlights, and “the reflection of the

headlights of [Goral’s] vehicle on the parked vehicles[.]” Id. at 6. The Dissent

maintains that consistent with Commonwealth v. Griffin, 116 A.3d 1139

(Pa.Super. 2015), here the video evidence is contradictory to Officer Arthur’s

testimony. Id. at 6.

        In Griffin, the officer testified that Griffin was “adjusting his pants” and

“looking around” and based on this he believed that Griffin was armed. Id. at

1141. The officer proceeded to conduct a Terry3 frisk of Griffin and felt a large

baggie. Id. The officer testified that he immediately recognized it as

contraband but “did manipulate [it] further because the item was so large I

wanted to make sure there was nothing else behind that item.” Id.

Specifically, he wanted to make sure nothing else was in Griffin’s pocket such

as a small firearm or knife. Id. The officer’s dash cam recorded the entire

incident. Id. at 1140. In the video, the officer “asked [Griffin] ‘What’s this?’

while squeezing and tugging the pocket.” Id. at 1144. The trial court found

Griffin guilty of possessing a controlled substance.

        On appeal, Griffin challenged the sufficiency of the evidence. Upon

review, this Court stated that “[t]his is one of those rare cases where a dash

____________________________________________


3   Terry v. Ohio, 392 U.S. 1 (1968).

                                           -6-
J-A08038-19



cam video, which was made a part of the certified record, can contradict a

trial court’s factual finding often based on its credibility determinations.” Id.

at 1143. We reversed the judgment of sentence, concluding that “the officer’s

testimony at the hearing is not consistent with what was depicted on the

video.” Id. at 1143. We concluded that contrary to the officer’s testimony that

it was immediately apparent to him that the baggie was contraband, the video

displayed that he became aware that narcotics were in Griffin’s pocket after

“an unconstitutional squeezing, rubbing, and manipulation.” Id. at 1144.

Such a disparity between the video and testimony cannot be said here of

Officer Arthur’s testimony in relation to the dash cam video.

      Like the Dissent, we have reviewed the video and in our view, it at best

depicts a “rolling stop” and at worst is not decisive on this point. The trial court

saw the video, heard the testimony, and weighed all evidence including the

sounds on the video and the video’s depiction of the movement of Goral’s

vehicle “vis-à-vis the road and the overhead street lights” and found Goral

guilty beyond a reasonable doubt. Respectfully, in concluding otherwise, the

Dissent is engaging in improper reweighing of the evidence. Unlike the video

in Griffin, the video here does not blatantly contradict the evidence

supporting the conviction. “This is not a case where the evidence is so weak

and inconclusive that no probability of fact can be drawn from it.” Ford, 141

A.3d at 556. We are bound by the credibility determinations of the court when

they are supported by the record. Blackham, 909 A.2d at 320. Therefore,




                                       -7-
J-A08038-19



based on our review of the record, in the light most favorable to the

Commonwealth, we find no abuse of discretion by the trial court.

     Order affirmed.

President Judge Panella joins the Memorandum.

Judge Stabile files a Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/2019




                                   -8-